IN THE
TENTH COURT OF
APPEALS










 

No. 10-04-00089-CV
 
Anadarko Petroleum Corporation,
                                                                      Appellant
 v.
 
T-Bar X Limited Company,
                                                                      Appellee
 
 
 

From the 82nd District Court
Robertson County, Texas
Trial Court # 01-05-16,218-CV
 

MEMORANDUM 
Opinion

 
          The
parties have filed a joint motion to reverse the trial court’s judgment and
remand this case to the trial court for entry of a judgment in accordance with
the parties’ settlement agreement.  See
Tex. R.
App. P. 42.1(a)(2)(B).  They ask
that costs be taxed against the party incurring same.  Id. 42.1(d). 
The substance of the motion is granted. 
The judgment is set aside without regard to the merits and this case is
remanded to the trial court for entry of a judgment in accordance with the
parties’ settlement agreement.  Costs are
taxed against the party incurring same.


PER CURIAM
 
Before Chief Justice Gray,
Justice Vance, and
Justice Reyna
Judgment set aside and remanded
Opinion delivered and filed January
 26, 2005
[CV06]